DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Response to Final Office Action”, filed February 1, 2022 (“Reply”).  Applicant has amended Claims 1 and 15; and canceled Claims 8 and 9.  As amended, Claims 1-7 and 10-15 are presented for examination.
In Office action mailed November 3, 2021 (“Office Action”):
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyor et al. (US 2013/0086056 A1 “Dyor”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.


Response to Arguments
Applicant’s arguments (see Reply Page 5-9) have been fully considered, but are not persuasive.
Applicant presents that Dyor does not teach or suggest the limitations of Claim 1, as amended and including:
" ... change the execution screen of the calling application to an execution screen of the search source application, wherein the execution screen of the search source application includes the acquired search result."
because “Applicant respectfully submits that Dyor does not disclose or suggest changing an execution screen of the ‘context menu 012’ to an execution screen of a search source application” and “Dyor merely discloses displaying a different context menu (e.g., interest wheel).” (Reply Page 6, emphasis in original; with further reference to Dyor [0055,0056] and Fig. 1A).  Applicant further presents that “Dyor does not disclose or suggest that the window 002 corresponding to the ‘context menu 012’ is changed to another window corresponding to a search source application” and “[r]ather, as shown in FIG. 1B, the interest wheel 014 is displayed… the display of the interest wheel 014 does not require that window 002 be changed to another window corresponding to a search source application” (Reply Page 7, emphasis in original; with further reference to Dyor Fig. 1B).  Lastly “Applicant respectfully submits that, similar to the earlier-noted display of the interest wheel 014, the disclosed presentation of auxiliary content 017 does not require that window 002 be changed to another window corresponding to a search source application” (Reply Page 8, emphasis in original).  The Examiner respectfully disagrees.
It is the Examiner’s position that the nature of a “calling application” and a “search source application” are not claimed in sufficient detail as to preclude the teachings of Dyor.  From the instant Specification, the Examiner submits the following paragraphs as most representative of the scope of a search source application:
[00139] In detail, the context search app may be an app for providing a search result for a search source through a plurality of search source apps previously matched with the calling app.
[00140] Each of the plurality of search source apps may be an app for providing a search result for a search source.
[00159] The search source app is an app that can output search results for text or images and may be an app that can output search results such as content providers, web browsers, user guides, and artificial intelligence (AI) keywords.
In light of the above paragraphs, the Examiner interprets a “search source application” as a means of providing a search result.  With respect to the teachings of Dyor, it is the Examiner’s position that the claimed “change the execution screen of the calling application to an execution screen of the search source application, wherein the execution screen of the search source application includes the acquired search result” is demonstrated by search results displayed within Context Menu 012 in response to a requesting gesture (as described in [0054,0055]) and presentation of Auxiliary Content 017 based upon selection of an element from a context menu (as shown in Fig. 1C and described in [0057]).
	Therefore, the Examiner submits that Dyor teaches the limitations of Claims 1 and 15, as amended and fully addressed in the current Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyor et al. (US 2013/0086056 A1 “Dyor”).
In regards to Claim 1, Dyor teaches a display device (Display Screen 001 of Fig. 1 as part of Client Device 20 of Fig. 25, as introduced in [0054,0186]; with further reference to Computing Device 100 of Fig. 2A, as introduced in [0070]) comprising:
a display configured to display an execution screen of a calling application including a search source (Display Screen 001 including Context Menu 012 presented in the form of an Interest Wheel including one or more activities that may be of interest, as shown in Fig. 1A and described in [0055,0056]); and
a controller (operations of Computing Device 100 of Fig. 2A, as introduced in [0070]) configured to:
receive an execution command of a context search application that provides a search result for a search source (Gesture 011, as described in [0054]);
display, on the display, one or more search source icons corresponding to one or more search source applications matched with the calling application according to the received execution command (Menu Items 013 providing one or more activities that may be of interest, as described in [0055]);
when one of the one or more search source icons is selected, acquire the search result for the search source through a search source application corresponding to the selected icon (selection of item within Context Menu 012 causing Interest Wheel 015 to present various items available for purchase, as shown in Fig. 1B and described in [0056]); and
change the execution screen of the calling application to an execution screen of the search source application, wherein the execution screen of the search source application includes the acquired search result (search results displayed within Context Menu 012 in response to a requesting gesture, as described in [0054,0055] and presentation of Auxiliary Content 017 based upon selection of an element from a context menu, as shown in Fig. 1C and described in [0057]).
In regards to Claim 2, Dyor teaches the display device according to claim 1, wherein the execution screen of the calling application includes one or more texts or one or more images (text and images of Context Menu 012, as shown in Figs. 1A and 1C, as described in [0055,0057]), and
wherein the search source is one of the one or more texts or one of the one or more images (text of elements of Context Menu 012, as shown in Fig. 1A and described in [0055]).
In regards to Claim 3, Dyor teaches the display device according to claim 2, wherein, when a pointer controlled by a remote control device is located on one of the one or more texts, the controller is configured to acquire a text, on which the pointer is located, as the search source (operations of NLP Module 226 to detect a word, phrase, sentence, paragraph, as described in [0076,0088] in response to activation of gesture by way of input device such as Mouse 20a, as described in [0054]).
In regards to Claim 4, Dyor teaches the display device according to claim 2, wherein, when a pointer controlled by a remote control is located on the search source, the controller is configured to display, on the display, an indicator indicating that the context search applications is executable (elements of Context Menu 012 selectable by the end user, as described in [0055,0056]).
In regards to Claim 5, Dyor teaches the display device according to claim 1, further comprising a storage configured to store a source table in which the one or more search source applications are matched to a plurality of calling applications (Repositories 2515 and 2516 for facilitating the implementation of GBCMS 110, as described in [0189]).
In regards to Claim 6, Dyor teaches the display device according to claim 5, wherein the controller is configured to extract the one or more search source applications matched with the plurality of calling applications by using the source table stored in the storage (operations of Auxiliary Content Determination Module 117 to determine auxiliary or supplemental content from a plurality of sources, as described in [0094]).
In regards to Claim 7, Dyor teaches the display device according to claim 1, wherein the controller is configured to acquire a search result for a context search source including intent acquired according to attributes of the search source and the calling applications through the search source applications (GBCMS may determine what actions and/or entities are available and/or relevant based upon context including what the user is doing and/or prior history associated with the user, as described n [0050]).
In regards to Claim 10, Dyor teaches the display device according to claim 1, wherein the controller is configured to:
determine whether the one or more search source application matched with the calling application are installed on the display device (plug-in, active-x component, or run as a script, as descried in [0069]); and
display, on the display, only a search source icon corresponding to the search source application installed on the display device according to a determination result (client implementation of client application, as descried in [0069]).
In regards to Claim 11, Dyor teaches the display device according to claim 1, wherein the controller is configured to acquire an image of the execution screen as the search source (preview Image 017 of item of interest as shown in Fig. 1C, as described in [0057]).
In regards to Claim 12, Dyor teaches the display device according to claim 1, wherein the controller is configured to:
recognize an object included in an image of the execution screen (operations of Natural Language Processing Module 226 including detections of words and phrases, as described in [0076]); and
acquire identification data of the recognized object as the search source (verbification process including translation of detected words into actions, as described in [0087]).
In regards to Claim 13, Dyor teaches the display device according to claim 12, wherein the controller is configured to receive data about the image from an auto content recognition server (operations of NLP{ Module 226 for detections of words and phrases, as described in [0076]), and
wherein the received data about the image includes identification data of the object (operations of Entity Determination Module 114 for determining what actions and/or entities should be used as menu times based upon context, as described in [0073]).
In regards to Claim 14, Dyor teaches the display device according to claim 13, wherein, when a pointer controlled by a remote control is located on the object, the controller is configured to acquire, from the data about the image, identification data of the object corresponding to coordinates at which the pointer is located (determination of which portion of the electronic content displayed in Window 002 the Gesture 011 corresponds, as described in [0054]).

In regards to Claim 15, Dyor teaches an operating method of a display device (generally shown in Fig. 3, a introduced in [0106]), the operating method comprising:
displaying an execution screen of a calling application including a search source (Display Screen 001 including Context Menu 012 presented in the form of an Interest Wheel including one or more activities that may be of interest, as shown in Fig. 1A and described in [0055,0056]);
receiving an execution command of a context search application that provides a search result for the search source (Gesture 011, as described in [0054]);
displaying one or more search source icons corresponding to one or more search source application matched with the calling application according to the received execution command (Menu Items 013 providing one or more activities that may be of interest, as described in [0055]);
when one of the one or more search source icons is selected, acquiring the search result for the search source through a search source application corresponding to the selected icon (selection of item within Context Menu 012 causing Interest Wheel 015 to present various items available for purchase, as shown in Fig. 1B and described in [0056]); and
changing the execution screen of the calling application to an execution screen of the search source application, wherein the execution screen of the search source application includes the acquired search result (search results displayed within Context Menu 012 in response to a requesting gesture, as described in [0054,0055] and presentation of Auxiliary Content 017 based upon selection of an element from a context menu, as shown in Fig. 1C and described in [0057]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426